DETAILED ACTION

This action is in response to the application filed on 11/15/2021. 
      Claims 16-26 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 11/15/2021  has been considered by the examiner (see attached PTO-1449).




Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)

Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19, 25-26 are rejected under 35 U.S.C. 102(a2) as being anticipated Zhang et al. (US 20180270480 A1; hereinafter Zhang).


























16. (New) A method of decoding an image with a decoding apparatus, comprising:
dividing, with the decoding apparatus, a coding tree block based on a tree-based division to determine a current block, the tree-based division including at least one of a quad division, a binary division, or a triple division;
“[0194] … As mentioned above, in the HEVC reference software, a video encoder decides a CU mode and a CU partitioning mode (e.g., how to split a CTU into multiple CUs/TUs/PUs) by optimizing a rate-distortion cost. In other words, the video encoder may determine whether to encode a CU using inter prediction or inter prediction based on a rate-distortion cost and may also determine how to partition a CTU into CUs based on the rate-distortion cost. Example types of CU partitioning modes may include quad-tree based splitting modes, binary tree based splitting modes or triple-tree based splitting modes or no further splitting…”

determining, with the decoding apparatus, a temporal neighboring block of the current block, the temporal neighboring block being included in a motion source picture referred to by a current picture including the current block, the temporal neighboring block being determined based on a temporal vector, the temporal vector being representative of a motion vector of a spatial neighboring block adjacent to the current block;
“[0075] As mentioned above, a video coder (e.g., video encoder 20 or video decoder 30) may apply inter prediction to generate a predictive block for a video block of a current picture. For instance, in the context of HEVC and other video coding specifications, the video coder may apply inter prediction to generate a predictive block for a prediction block of a PU of a CU of the current block. If the video coder applies inter prediction to generate a predictive block, the video coder may generate the predictive block based on decoded samples of one or more reference pictures. The reference pictures are pictures other than the current picture…”

“[0078] In some examples, when video encoder 20 performs uni-directional inter prediction, video encoder 20 searches for a reference block within one or more reference pictures in one of the reference picture lists. The reference block may be a block of samples that is similar to the prediction block. In some examples, video encoder 20 uses a mean squared error to determine the similarity between the reference block and the prediction block Furthermore, video encoder 20 may determine motion information for the prediction block. The motion information (i.e., the motion parameters) for the prediction block may include a motion vector and a reference index…”

“[0084] In merge mode, video encoder 20 generates a candidate list. The candidate list includes a set of candidates that indicate the motion information of one or more source video units. The source video units may spatially or temporally neighbor a current video unit. Furthermore, in merge mode, video encoder 20 may select a candidate from the candidate list and may use the motion information indicated by the selected candidate as the motion information of the current video unit. Video encoder 20 may signal the position in the candidate list of the selected candidate. Video decoder 30 may determine, based on information obtained from a bitstream, the index into the candidate list. In addition, video decoder 30 may generate the same candidate list and may determine, based on the index, the selected candidate. Video decoder 30 may then use the motion information of the selected candidate to generate a predictive block for the current video unit.”

“[0091]…Thus, FIG. 4A illustrates example spatial neighboring MV candidates for merge mode. FIG. 4B illustrates example spatial neighboring MV candidates for AMVP mode.”

obtaining, with the decoding apparatus, motion information of the current block based on the temporal neighboring block; and
“[0084] In merge mode, video encoder 20 generates a candidate list. The candidate list includes a set of candidates that indicate the motion information of one or more source video units. The source video units may spatially or temporally neighbor a current video unit. Furthermore, in merge mode, video encoder 20 may select a candidate from the candidate list and may use the motion information indicated by the selected candidate as the motion information of the current video unit. Video encoder 20 may signal the position in the candidate list of the selected candidate. Video decoder 30 may determine, based on information obtained from a bitstream, the index into the candidate list. In addition, video decoder 30 may generate the same candidate list and may determine, based on the index, the selected candidate. Video decoder 30 may then use the motion information of the selected candidate to generate a predictive block for the current video unit.”

performing, with the decoding apparatus, inter-prediction on the current block based on the motion information of the current block.
“[0075] As mentioned above, a video coder (e.g., video encoder 20 or video decoder 30) may apply inter prediction to generate a predictive block for a video block of a current picture. For instance, in the context of HEVC and other video coding specifications, the video coder may apply inter prediction to generate a predictive block for a prediction block of a PU of a CU of the current block. If the video coder applies inter prediction to generate a predictive block, the video coder may generate the predictive block based on decoded samples of one or more reference pictures. The reference pictures are pictures other than the current picture…”

“[0084] In merge mode, video encoder 20 generates a candidate list. The candidate list includes a set of candidates that indicate the motion information of one or more source video units. The source video units may spatially or temporally neighbor a current video unit. Furthermore, in merge mode, video encoder 20 may select a candidate from the candidate list and may use the motion information indicated by the selected candidate as the motion information of the current video unit. Video encoder 20 may signal the position in the candidate list of the selected candidate. Video decoder 30 may determine, based on information obtained from a bitstream, the index into the candidate list. In addition, video decoder 30 may generate the same candidate list and may determine, based on the index, the selected candidate. Video decoder 30 may then use the motion information of the selected candidate to generate a predictive block for the current video unit.”

17. (New) The method of claim 16, wherein the temporal vector is derived using only one spatial neighboring block at a pre-defined position among a plurality of spatial neighboring blocks.
“[0084] In merge mode, video encoder 20 generates a candidate list. The candidate list includes a set of candidates that indicate the motion information of one or more source video units. The source video units may spatially or temporally neighbor a current video unit. Furthermore, in merge mode, video encoder 20 may select a candidate from the candidate list and may use the motion information indicated by the selected candidate as the motion information of the current video unit. Video encoder 20 may signal the position in the candidate list of the selected candidate. Video decoder 30 may determine, based on information obtained from a bitstream, the index into the candidate list. In addition, video decoder 30 may generate the same candidate list and may determine, based on the index, the selected candidate. Video decoder 30 may then use the motion information of the selected candidate to generate a predictive block for the current video unit.”
It is understood that only one candidate will be finally chosen.

18. (New) The method of claim 17, wherein the spatial neighboring blocks include at least one of a top neighboring block, a left neighboring block, a top-right neighboring block, a bottom-left neighboring block, or a top-left neighboring block, and wherein the one spatial neighboring block at the pre-defined position corresponds to the left neighboring block.

“[0090] Spatial MV candidates are derived from the neighboring blocks shown on FIG. 4, for a specific PU (PU.sub.0), although the methods generating the candidates from the blocks differ for merge and AMVP modes. In merge mode, up to four spatial MV candidates can be derived with the orders showed on FIG. 4A with numbers, and the order is the following: left (0), above (1), above right (2), below left (3), and above left (4), as shown in FIG. 4A.”

“[0091] In AMVP mode, the neighboring blocks are divided into two groups: left group consisting of the block 0 and 1, and above group consisting of the blocks 2, 3, and 4 as shown in FIG. 4B. For each group, the potential candidate in a neighboring block referring to the same reference picture as that indicated by the signaled reference index has the highest priority to be chosen to form a final candidate of the group. It is possible that all neighboring blocks do not contain a motion vector pointing to the same reference picture. Therefore, if such a candidate cannot be found, the first available candidate may be scaled to form the final candidate, thus the temporal distance differences can be compensated. Thus, FIG. 4A illustrates example spatial neighboring MV candidates for merge mode. FIG. 4B illustrates example spatial neighboring MV candidates for AMVP mode.”
Zhang states that “…up to four spatial MV candidates can be derived…” including the left neighboring block, which is understood to mean only one or two or three…up to four can be derived. 

19. (New) The method of claim 18, wherein the current block is divided into a plurality of sub-blocks having a size of NxN pre-defined in the decoding apparatus, and
wherein the motion information of the current block is obtained, from the temporal neighboring block, in units of the sub-blocks.
“[0194] … As mentioned above, in the HEVC reference software, a video encoder decides a CU mode and a CU partitioning mode (e.g., how to split a CTU into multiple CUs/TUs/PUs) by optimizing a rate-distortion cost. In other words, the video encoder may determine whether to encode a CU using inter prediction or inter prediction based on a rate-distortion cost and may also determine how to partition a CTU into CUs based on the rate-distortion cost. Example types of CU partitioning modes may include quad-tree based splitting modes, binary tree based splitting modes or triple-tree based splitting modes or no further splitting…”

“[0059] Thus, in HEVC, the largest coding unit in a slice is called a coding tree block (CTB). A CTB contains a quad-tree the nodes of which are coding units. The size of a CTB can range from 16×16 to 64×64 in the HEVC main profile (although technically 8×8 CTB sizes can be supported). A CU can be the same size of a CTB although and as small as 8×8. Each CU is coded with one mode. When a CU is inter coded, the CU may be further partitioned into 2 or 4 prediction units (PUs) or become just one PU when further partition does not apply. When two PUs are present in one CU, the two PUs can be half size rectangles or two rectangle size with ¼ or ¾ size of the CU. When the CU is inter coded, one set of motion information is present for each PU. In addition, each PU is coded with a unique inter-prediction mode to derive the set of motion information.”

Regarding the claims 25 and 26, they recite elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory and computer-readable medium in the claims, see Zhang [292]-[295].

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Leleannec et al. (US 20210266536 A1; hereinafter Leleannec).

Regarding the claim 20, Zhang discloses the invention substantially as claimed as mentioned above for the claim 16.
Zhang does not disclose,    
20. (New) The method of claim 16, dividing the coding tree block comprising:
dividing, with the decoding apparatus, based on the triple division, a first coding block resulting from dividing the coding tree block into three second coding blocks, wherein one of the three second coding blocks has a size greater than a size of the other two of the three second coding blocks.

Leleannec discloses,
20. (New) The method of claim 16, dividing the coding tree block comprising:
dividing, with the decoding apparatus, based on the triple division, a first coding block resulting from dividing the coding tree block into three second coding blocks, wherein one of the three second coding blocks has a size greater than a size of the other two of the three second coding blocks.
“[0084] A last coding unit splitting mode, called the horizontal or vertical triple tree splitting mode, consists in dividing a coding unit (CU) into 3 sub-coding-units (sub-CUs), with respective sizes equal ¼, ½ and ¼ of the parent CU size in the direction of the considered spatial division. This is illustrated in FIG. 6.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Leleannec and apply them on the teachings of Zhang to incorporate the triple splitting mode of Leleannec having different size and also further splitting the partition when performing video processing in Zhang.
One would be motivated as the triple splitting mode of Leleannec and hierarchical (further) splitting the partition would offer a possibility of increasing the efficiency of the video processing in Zhang.  

Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.

21. (New) The method of claim 20, wherein the other two of the three second coding blocks have the same size, wherein a size of the one of the three second coding blocks is twice a size of the other two of the three second coding blocks, and
wherein the one of the three second coding blocks is located between the other two of the three second coding blocks.
Leleannec “[0084] A last coding unit splitting mode, called the horizontal or vertical triple tree splitting mode, consists in dividing a coding unit (CU) into 3 sub-coding-units (sub-CUs), with respective sizes equal ¼, ½ and ¼ of the parent CU size in the direction of the considered spatial division. This is illustrated in FIG. 6.”

22. (New) The method of claim 21, wherein at least one of the three second coding blocks is further divided, based on first information and second information signaled from a bitstream, into two third coding blocks, and
wherein the first information indicates whether to divide based on the binary division and the second information indicates whether a division direction is a vertical direction or a horizontal direction.
Zhang “[0139] FIGS. 9A and 9B are conceptual diagrams illustrating an example quadtree binary tree (QTBT) structure 900, and a corresponding coding tree unit (CTU) 902. Specifically, FIG. 9A illustrates an example block partitioning using a quadtree plus binary tree structure (QTBT). FIG. 9B illustrates an example a tree structure corresponding to the block partitioning of FIG. 9A. In FIGS. 9A and 9B, the solid lines represent quadtree splitting, and dotted lines indicate binary tree splitting. In each split (i.e., non-leaf) node of the binary tree, one flag is signaled to indicate which splitting type (i.e., horizontal or vertical) is used, where 0 indicates horizontal splitting and 1 indicates vertical splitting in this example. For the quadtree splitting, there is no need to indicate the splitting type, since quadtree nodes split a block horizontally and vertically into 4 sub-blocks with equal size. Accordingly, video encoder 20 may encode, and video decoder 30 may decode, syntax elements (such as splitting information) for a region tree level of QTBT structure 900 (i.e., the solid lines) and syntax elements (such as splitting information) for a prediction tree level of QTBT structure 902 (i.e., the dashed lines). Video encoder 20 may encode, and video decoder 30 may decode, video data, such as prediction and transform data, for CUs represented by terminal leaf nodes of QTBT structure 900.”


Allowable Subject Matter






Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claims 23 and 24, applicants uniquely claimed distinct features, which are not found in the prior art, either singularly or in an obvious combination of all the limitation of the claim, the distinct features being… a method of decoding an image with a decoding apparatus, comprising: dividing, with the decoding apparatus, a coding tree block based on a tree-based division to determine a current block, the tree-based division including at least one of a quad division, a binary division, or a triple division;
determining, with the decoding apparatus, a temporal neighboring block of the current block, the temporal neighboring block being included in a motion source picture referred to by a current picture including the current block, the temporal neighboring block being determined based on a temporal vector, the temporal vector being representative of a motion vector of a spatial neighboring block adjacent to the current block;
obtaining, with the decoding apparatus, motion information of the current block based on the temporal neighboring block; and performing, with the decoding apparatus, inter-prediction on the current block based on the motion information of the current block, wherein, with respect to the binary division for the at least one of the three second coding blocks, it is restricted so as not to be divided in a same division direction as a division direction of the triple division for the first coding block.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US 20180199055 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481